Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s amendment in the reply filed on 7/12/2022 is acknowledged, with the additional newly added process Claims 35-39 (claims 36-39 are process claims which are withdrawn).  Claims 9, 10, and 17-39 are pending. claims 36-39 are withdrawn. Claims 9, 10, and 17-35 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20, 22, 23-32, and 35 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/12/2022.
Claim 17 recites “The nutrient-rich product of claim 9, wherein said process step c further includes adding a natural sweetener”. The recitation is confusing, as claim 9 uses “consisting of” language, which excludes other steps then recited a-g steps in claim 9, it is not clear how come a process that consisting of steps a-g could further comprising additional step.
 Claims 18-20, 23-32, and 35 are rejected for the same reason.
Claim 22 recites “The nutrient-rich product of claim 9, wherein said lees recited in process step d comprises first-rack lees and second-rack lees”. The recitation is confusing, as it is not clear how come the steps a-g in claim 9 could produce a second-rack lees since the product was only fermented once.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


Claim Rejections –35 USC § 112, 4th
	
	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20, 22, 23-32, and 35 are newly rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/12/2022.
Claim 17 recites “The nutrient-rich product of claim 9, wherein said process step c further includes adding a natural sweetener”. However claim 9 uses “consisting of” language, which excludes other steps then recited a-g steps in claim 9, therefore, claim 17 does not further limit claim 9.
 Claims 18-20, 23-32, and 35 are rejected for the same reason.
 Claim 22 recites “The nutrient-rich product of claim 9, wherein said lees recited in process step d comprises first-rack lees and second-rack lees”. However, claim 9 uses “consisting of” language, thus couldn’t produce a second-rack lees as the product was only fermented once in steps a-g in claim 9. Therefore, claim 22 does not further limit claim 9.
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


           Applicant is noted that Claims 9, 10, 21, 33, and 34 could be allowed after final as long as Applicant cancel all the rejected claims. Claim 36 could be rejoined, however, claims 37-39 must be cancelled as the current 112, 2nd and 112, 4th rejections apply to claims 37-39 as well. If Applicant amend rejected claims after final, the amendment will not entered unless Applicant file a RCE.


Conclusion
             Claims 9, 10, 21, 33, and 34 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655